United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1878
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                              Marcelino Williamson

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                          Submitted: February 19, 2021
                             Filed: June 2, 2021
                                 [Unpublished]
                                ____________

Before SMITH, Chief Judge, WOLLMAN and STRAS, Circuit Judges.
                             ____________

PER CURIAM.

      Marcelino Williamson conditionally pleaded guilty to possessing a firearm
while subject to a court order of protection. See 18 U.S.C. §§ 922(g)(8), 924(a)(2).
He challenges the district court’s 1 denial of a motion to suppress the gun that he
possessed. We affirm.

                                         I.

       Early one morning, an officer with the Mena Police Department saw
Williamson, who had an outstanding warrant for his arrest, driving his truck into a
carwash. The officer pulled his squad car into the parking lot and made the arrest.
To take care of Williamson’s truck, another officer began to inventory its contents
after calling a tow company. Almost immediately, he spotted a pistol in a holster
near the center console and seized it.

       After Williamson was charged, he moved to suppress the pistol. The district
court, as relevant here, denied the motion on the ground that it was admissible under
the inventory-search exception to the Fourth Amendment’s warrant requirement.

                                         II.

       Under this exception, police can “inventory the contents of a lawfully
impounded vehicle without a warrant or probable cause” if they act “according to
standardized police procedures.” United States v. Taylor, 636 F.3d 461, 464 (8th
Cir. 2011). When officers follow standardized procedures, there is no “inference”
that the search is just “a ruse for a general rummaging in order to discover
incriminating evidence.” United States v. Marshall, 986 F.2d 1171, 1175 (8th Cir.
1993) (quoting Florida v. Wells, 495 U.S. 1, 4 (1990)).

       Williamson challenges two “distinct police actions” here. United States v.
Arrocha, 713 F.3d 1159, 1162 (8th Cir. 2013). The first is the decision to tow the
truck, which he calls unreasonable. See id. The second is the actual search itself,


      1
      The Honorable P. K. Holmes, III, United States District Judge for the
Western District of Arkansas.
                                  -2-
which he characterizes as improper. See id. We disagree on both points. See Taylor,
636 F.3d at 463–64 (explaining that “we review the district court’s factual findings
for clear error and its conclusions of law de novo”).

                                         A.

      Under departmental policy, after arresting a driver, officers are supposed to
arrange for the vehicle to be towed. As the district court found, based on testimony
from several officers, this directive is an unwritten supplement to the department’s
written towing policy. See United States v. Petty, 367 F.3d 1009, 1012 (8th Cir.
2004) (explaining that “testimony can be sufficient to establish police procedures”);
see also United States v. Betterton, 417 F.3d 826, 830 (8th Cir. 2005) (“[T]he
absence of a written policy controlling the decision to impound a vehicle does not
automatically render an inventory search unconstitutional.”). We have previously
recognized that policies allowing towing in similar circumstances qualify as
“standardized.” United States v. Morris, 915 F.3d 552, 555–56 (8th Cir. 2019)
(concluding that a policy allowing police to impound vehicles when “the driver had
been arrested and there was no other available driver” furthered officers’ caretaking
function and did not allow for “impermissible, unfettered discretion”).

       To be sure, as Williamson argues, the written policy does not permit officers
to tow vehicles that are “abandoned on private property.” But even if the carwash
is “private property,” Williamson’s truck was not “abandoned.” As one officer
explained, when a driver is “arrested” following a “stop[],” the policy does not treat
the vehicle as abandoned. See United States v. Wallace, 102 F.3d 346, 349 (8th Cir.
1996) (looking to an officer’s testimony to support an interpretation of an inventory
policy). An Arkansas statute, referenced elsewhere in the policy, reflects the same
overall view. See Ark. Code § 27-50-1202(1), (12)(C) (explaining that a vehicle is
“abandoned” only when it is left “unattended” for 30 days or its “owner has overtly




                                         -3-
manifested some intention not to retake possession”). The officers were free, in
other words, to tow Williamson’s truck.2

                                          B.

       Even if the initial decision to tow the truck was reasonable, Williamson argues
that the search reflected an investigatory, rather than a caretaking, motive because
the officers failed to note the “location” and “condition” of some of the items in an
inventory report. See United States v. Morris, 995 F.3d 665, 670 (8th Cir. 2021).
Assuming, for the sake of argument, that the officers violated the policy by
submitting an incomplete report, “[s]omething else” must still be “present” to show
that the search was a pretext for evidence gathering. Taylor, 636 F.3d at 465
(quotation marks omitted).

       The “something else” is missing here. Id. It is true that an officer testified
that the inventory procedures help the department “make every case [it] can,” which
could reflect an investigatory motive. But here, the district court believed the
officers when they said that the purpose of this search was to inventory the items in
Williamson’s vehicle. 3 We are in no position to disagree, especially on plain-error
review. See United States v. Diaz-Ortiz, 927 F.3d 1028, 1030 (8th Cir. 2019)
(applying plain-error review to an alleged error raised for the first time on appeal);
see also United States v. Hernandez, 281 F.3d 746, 748 (8th Cir. 2002) (explaining




      2
        In Arrocha, we referred to a vehicle that was left unattended after an arrest
as “abandoned.” 713 F.3d at 1163. But the policy in that case was different because
it incorporated a statutory definition that defined the term that way. See id. at 1161.
      3
        To the extent Williamson argues that the initial decision to tow the truck was
based on an investigatory motive, it fails for a similar reason. See Arrocha, 713 F.3d
at 1164 (“[W]hen there is a valid reason to impound a vehicle, the presence of an
investigative motive does not invalidate an otherwise valid inventory search.”
(internal quotation marks and brackets omitted)).
                                           -4-
that the district court’s credibility determinations “are virtually unreviewable on
appeal” (internal quotation marks omitted)).

                                       III.

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                        -5-